EXHIBIT 99.2 THIRD QUARTER 2010 Supplemental Operating and Financial Data Camden Ivy Hall - Atlanta, GA Acquired July 27, 2010 - 110 Units Under Construction and in Lease-Up Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Third Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 "Same Property" Operating Expense Detail & Comparisons 15 Joint Venture Operations 16 Current Development Communities 17 Joint Venture Development Communities 18 Development Pipeline & Land 19 Notes Receivable Summary 20 Acquisitions and Dispositions 21 Debt Analysis 22 Debt Maturity Analysis 23 Debt Covenant Analysis 24 Unconsolidated Real Estate Investments Debt Analysis 25 Unconsolidated Real Estate Investments Debt Maturity Analysis 26 Capitalized Expenditures & Maintenance Expense 27 Non-GAAP Financial Measures - Definitions & Reconciliations 28 Other Data 30 Community Table 31 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES THIRD QUARTER 2 Houston, TEXAS (November 4, 2010) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and nine months ended September 30, 2010. Funds From Operations FFO for the third quarter of 2010 totaled $0.65 per diluted share or $46.7 million, as compared to $0.70 per diluted share or $48.1 million for the same period in 2009.FFO for the nine months ended September 30, 2010 totaled $1.98 per diluted share or $140.4 million, as compared to $2.29 per diluted share or $146.3 million for the same period in 2009.FFO for the nine months ended September 30, 2009 included a $0.04 per diluted share impact from losses related to early retirement of debt. Net Income Attributable to Common Shareholders (“EPS”) The Company reported net income attributable to common shareholders (“EPS”) of $1.7 million or $0.02 per diluted share for the third quarter of 2010, as compared to $3.9 million or $0.06 per diluted share for the same period in 2009. For the nine months ended September 30, 2010, net income attributable to common shareholders totaled $6.1 million or $0.09 per diluted share, as compared to $28.5 million or $0.46 per diluted share for the same period in 2009.EPS for the nine months ended September 30, 2009 included a $0.27 per diluted share impact from gain on sale of discontinued operations, and a $0.04 per diluted share impact from losses related to early retirement of debt. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 46,757 apartment homes included in consolidated same property results, third quarter 2010 same property NOI declined 0.6% compared to the third quarter of 2009, with revenues declining 0.9% and expenses declining 1.5%.On a sequential basis, third quarter 2010 same property NOI increased 0.4% compared to the second quarter of 2010, with revenues increasing 1.1% and expenses increasing 2.2% compared to the prior quarter.On a year-to-date basis, 2010 same property NOI declined 4.6%, with revenues declining 3.0% and expenses declining 0.5% compared to the same period in 2009. Same property physical occupancy levels for the portfolio averaged 94.3% during the third quarter of 2010, compared to 93.9% in the third quarter of 2009 and 94.2% in the second quarter of 2010. The Company defines same property communities as communities owned and stabilized as of January 1, 2009, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Acquisition Activity The Company completed two acquisitions during the quarter for approximately $41 million through its Multifamily Value Add Fund, in which it has a 20% interest:Camden Yorktown, a 306-home stabilized apartment community in Houston, TX; and Camden Ivy Hall, a 110-home development community in Atlanta, GA. The ownership of Camden Main & Jamboree, one of the Company’s joint venture communities, was restructured during the quarter, resulting in Camden’s ownership interest increasing from 30.0% to 99.9%.The Company previously accounted for this joint venture under the equity method of accounting. Following the restructuring, Camden has consolidated this entity for financial reporting purposes.The Company did not record a gain or loss on the restructuring, as the net consideration approximated the fair market value of the net assets received. Development Activity During the third quarter, the Company commenced construction on two new development communities:Camden Lake Nona, a $61.0 million project in Orlando, FL; and Camden Summerfield II, a $32.0 million project in Landover, MD.Initial occupancy at these communities is scheduled for late 2011 and mid-2012 respectively, with construction completions expected in late 2012. Camden also completed lease-up of one fully-consolidated joint venture community during the quarter:Camden Travis Street, a $30.9 million project that is currently 97% leased.The Company has three additional joint venture communities in lease-up:Belle Meade, a $37.6 million project that is currently 89% leased; Braeswood Place, a $50.2 million project that is currently 83% leased; and Camden Ivy Hall, a $17.5 million project that is currently 53% leased. The Company has nine additional development communities which may begin construction in late 2010 through 2012. Equity Issuance During the third quarter, Camden issued 0.6 million common shares through its at-the-market (“ATM”) share offering program at an average price of $48.05 per share, for total net consideration of approximately $28.2 million.Subsequent to quarter-end, the Company issued 1.0 million common shares through its at-the-market (“ATM”) share offering program at an average price of $49.25 per share, for total net consideration of approximately $50.4 million.Year-to-date, Camden has issued approximately 4.0 million common shares through its ATM program at an average price of $47.52 per share, for total net consideration of approximately $185.0 million. “We have continued to strengthen our balance sheet over the past several quarters and have reduced leverage by issuing equity through our ATM program,” said Richard Campo, Camden’s Chairman & Chief Executive Officer. “These proceeds will be used to help fund our new development projects in a leverage-neutral way.” Earnings Guidance Camden updated its earnings guidance for 2010 based on its view of the current and expected apartment market and general economic conditions.Full-year 2010 FFO is expected to be $2.64 to $2.68 per diluted share, and full-year 2010 EPS is expected to be $0.14 to $0.18 per diluted share.Fourth quarter 2010 earnings guidance is $0.66 to $0.70 per diluted share for FFO and $0.05 to $0.09 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2010 earnings guidance is based on projections of same property revenue declines between 1.75% and 2.25%, expense growth between 0.5% and 1.0%, and NOI declines between 3.5% and 4.5%.Additional information on the Company’s 2010 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Camden expects to issue earnings guidance for 2011 in conjunction with its fourth quarter 2010 earnings release on February 4, 2011. Conference Call The Company will hold a conference call on Friday, November 5, 2010 at 11:00 a.m. Central Time to review its third quarter 2010 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 3001742, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 186 properties containing 63,964 apartment homes across the United States. Upon completion of three properties under development, the Company’s portfolio will increase to 64,681 apartment homes in 189 properties.Camden was recently named by FORTUNE® Magazine for the third consecutive year as one of the “100 Best Companies to Work For” in America, placing 10th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Total property revenues (a) EBITDA Net income attributable to common shareholders Per share - basic Per share - diluted Income from continuing operations attributable to common shareholders Per share - basic Per share - diluted Funds from operations Per share - diluted Dividends per share Dividend payout ratio % Interest expensed (including discontinued operations) Interest capitalized Total interest incurred Principal amortization Preferred distributions Interest expense coverage ratio x x x x Total interest coverage ratio x x x x Fixed charge expense coverage ratio x x x x Total fixed charge coverage ratio x x x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x x x Same property NOI increase (decrease) (b) %) %) %) %) (# of apartment homes included) Gross turnover of apartment homes (annualized) 79
